Citation Nr: 1818753	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 11, 2011 for a 70 percent rating for posttraumatic stress disorder with depressive disorder and alcohol dependence (previously rated as anxiety reaction). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2016, a Central Office hearing was held before the undersigned. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In October 2012, VA assigned a 70 percent rating for posttraumatic stress disorder with depressive disorder and alcohol dependence (previously rated as anxiety reaction) from October 11, 2011. The Veteran disagreed with the effective date and perfected this appeal. 

The record reveals that in August 1970 the appellant was service connected and assigned a 30 percent rating for an anxiety disorder effective December 13, 1969.  The Veteran filed a claim for increase in November 1990 following an in-patient psychiatric admission. In December 1990, the 30 percent rating for anxiety reaction was confirmed and continued. In September 1994, the Veteran filed another claim for increase and in March 1995, a rating greater than 30 percent for anxiety reaction was denied. The Veteran did not appeal either of these decisions and they are final. See 38 C.F.R. § 20.1103 (2017).  In an October 2012 rating decision, the diagnosis was changed to posttraumatic stress disorder with a depressive disorder and alcohol dependence, and the current 70 percent rating was assigned effective October 11, 2011.  

At his October 2016 hearing, the Veteran testified that he had a "total breakdown" in 1991 and he felt that his VA medical records would substantiate the higher rating as of that time. The representative noted that a March 1995 VA examination showed severe symptoms due to posttraumatic stress disorder. The Veteran indicated he was raising clear and unmistakable error in prior decisions. Previous rating determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105(a) (2017). 

The issues whether the December 1990 or the March 1995 rating decisions contain clear and unmistakable error are inextricably intertwined with the question of entitlement to an earlier effective date. See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). As such, appellate action on the earlier effective date claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claims that VA committed clear and unmistakable error in the December 1990 rating decision which confirmed a 30 percent rating for an anxiety reaction; and the March 1995 rating decision that denied a rating greater than 30 percent for anxiety reaction. Should the AOJ deny the claims, the Veteran must be notified of the decision and informed of his appellate rights. While the Veteran has perfected an appeal to the question of entitlement to an earlier effective date, he is hereby notified that if and only if, he files a timely notice of disagreement and a timely substantive appeal will the clear and unmistakable error issues be certified to the Board. 38 U.S.C. § 7104 (2012).

2. Thereafter, readjudicate the issue of entitlement to an effective date earlier than October 11, 2011 for a 70 percent rating for posttraumatic stress disorder with depressive disorder and alcohol dependence. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

